Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 8-14 and 30-34 are objected to because of the following informalities:  
In claim 8, lines 1-3, “In a computer-implemented process for generating an acceptability map of a survey area covered in a marine survey of a subterranean formation, the improvement comprising:” should be -- A not interpreted as a Jepson claim because it fails to recite in the preamble a general description of all the elements or steps of the claim combination which are convention or known (see the response to arguments below). 
In claim 30, line 2, “computes” should be --computing-- to correct a grammatical error.
In claim 30, line 5, “computes” should be --computing-- to correct a grammatical error.
In claim 30, line 8, “forms” should be --forming-- to correct a grammatical error.
In claim 31, line 4, “computes” should be --computing-- to correct a grammatical error.
In claim 31, line 5, “computes” should be --computing-- to correct a grammatical error.
In claim 31, line 7, “computes” should be --computing-- to correct a grammatical error.
In claim 32, line 3, “partitions” should be --partitioning-- to correct a grammatical error.
In claim 32, line 4, “determines” should be --determining-- to correct a grammatical error.
In claim 32, line 5, “divides” should be --dividing-- to correct a grammatical error.
In claim 32, line 7, “computes” should be --computing-- to correct a grammatical error.
In claim 32, line 10, “identifies” should be --identifying-- to correct a grammatical error.
In claim 33, line 3, “partitions” should be --partitioning-- to correct a grammatical error.
In claim 33, line 4, “determines” should be --determining-- to correct a grammatical error.
In claim 33, line 6, “computes” should be --computing-- to correct a grammatical error.
In claim 33, line 8 “computes” should be -- computing-- to correct a grammatical error.
In claim 33, line 10, “identifies” should be --identifying-- to correct a grammatical error.
In claim 34, line 3, “identifies” should be --identifying-- to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 8-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

	Regarding claim 8, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “computing Fresnel sum operators based on a plane layer model of the subterranean formation; constructing a common-midpoint ("CMP") fold map of the survey area based on coordinate locations of a source and coordinate locations of multiple receivers in the survey area; computing the acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). 
The claim recites the additional element of “displaying the acceptability map as an image, thereby revealing locations of coverage gaps in the seismic data recorded in the survey area.” However, it is recited to merely display a result of the abstract idea -- an image of the map. The Federal Circuit found a claim to be non-eligible in collecting information, analyzing it, displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)).Accordingly, the claim has not been integrated into a practical application. Note that even though the claim recites “computer-implemented” process, generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation; and that steps for general or routine data gathering in order to be used in the abstract idea do not add a meaningful limitation to the method as they would be used by those of ordinary skill in the art in order to apply the abstract idea. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.__, 134 S. Ct. 2347 (2014).

Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “displaying” step is just to output the result of the abstract idea, as discussed in step 2A. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 15, 22, and 29 are similarly rejected by analogy to claim 8. Note that the computer system, processors, data-storage devices, and non-transitory computer-readable medium are generic computer components for performing a generic computer function of processing data. They are not sufficient to integrate the abstract idea into a practical application, Nor are they sufficient to transform the claims into significantly more than the abstract idea. Claims 15, 22, and 29 do not recites displaying the map as in claim 8. They instead recite “wherein the acceptability map is an image” to explain what the map is. However, this is merely a limitation to explain the data type of the result of the abstract idea. It fails to make the claim(s) as a practical application of the abstract idea. The fact that the image reveals locations of coverage gaps does not transform the claim into a practical application without further meaningful limitations.

Dependent claims 9-14, 16-21, 23-28, and 30-35 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

4.	Note that claims 1-7 and 36 are patent-eligible under 35 USC 101 because they recite an “infilling” step, which requires physically surveying the gapped areas to record additional seismic data for the gaps. See specification [0025] for a discussion of infill. As a result, the claims have integrated the abstract idea into a practical application.

Allowable Subject Matter
5.	Claims 1-7 and 36 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7 and 36, the closest prior art fails to teach the features of claim 1 (as a representative claim): “computing [an] acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map, the acceptability map revealing unacceptable coverage gaps in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Monk et al. (US 7944774 B2; cited previously) teaches constructing Fresnel zones (FIG. 1A) for a plurality of CMPs and a CPM fold map (FIG. 5C). The Fresnel zones may server as Fresnel sum operators (i.e., to be summed to generate a coverage map discussed in Li). Li (“Fresnel-based infill analysis and image quality” Master thesis, DUO Research Archive; available as early as Oct, 2017 at https://web.archive.org/web/20171025143124/https://www.duo.uio.no/handle/10852/12570; cited previously) teaches computing an acceptability map based on Fresnel zone binning by adding a plurality of Fresnel zones corresponding to a plurality of traces (CMPs). A CMP fold map is interpreted to include a map or map data about CMP fold (i.e., CMP count) distribution in the survey area. Li’s acceptability map is based on adding (overlapping) Fresnel zones computed based on CMPs, without relying on a CMP fold map. Therefore, Monk et al. and Li fail, singly or in combination, to teach or suggest the above indicated features as claimed.

Notes
6.	Claims 8, 15, 22, and 29 distinguish over the closest prior art of record, because they contain distinguishable feature as claim 1 (indicated above).

Response to Arguments
7.	The objections to the specification have been withdrawn in view of the amendment. 

8	The arguments regarding the issues under 35 USC 112(b) and (f) have been fully considered and are persuasive. The rejections under 35 USC 112(b) have been withdrawn.
 
9.	The arguments regarding objections to claim 8 have been fully considered. However, the claim cannot be interpreted as a Jepson claim as argued, The claim recites: “In a computer-implemented process for generating an acceptability map of a survey area covered in a marine survey of a subterranean formation” in the preamble. The preamble sets forth a process with an intended purpose. It does not meet “(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known” required in 37 CFR 1.75(e). Therefore, it is treated as a regular claim.

10.	Regarding the issue of abstract idea under 35 USC 101, Applicant argued: Computing the acceptability map is a practical application of the mathematical operations described in claims 8, 15, 22, and 29… The specification of the application describes the technical problems associated with conventional methods of determining acceptability maps… Geoscientist may use the acceptability map to more accurately identify coverage gaps in need of infill, thereby reducing the cost of the marine survey and reducing delays in processing the recording seismic data to identify hydrocarbon deposits in the subterranean formation… The more accurate acceptability map produced as described in the claims and the specification is a practical application because a geoscientist can use the acceptability map to decide whether to proceed with infilling coverage gaps… Therefore, generating an accurate acceptability map is a practical application of the Fresnel sum operators and a CMP fold map because producing the acceptability map enables geoscientist to visualize unacceptable regions and decide whether or not to avoid unnecessary infill operations.
It is respectfully submitted that the claims at issue recite the abstract idea of computing, constructing, and computing steps. Displaying the map image in claim 8 is just to show the result of the abstract idea. Claims 15, 22, and 29 don’t even recite displaying the map. The argument that “Geoscientist may use the acceptability map to more accurately identify coverage gaps in need of infill, thereby reducing the cost of the marine survey and reducing delays in processing the recording seismic data to identify hydrocarbon deposits in the subterranean formation” is simply to indicate an intended purpose (or application) that is not actually claimed. The fact that the image reveals locations of coverage gaps does not transform the claim into a practical application without further meaningful limitations, either. The distinguishable feature is in the abstract idea that may result in a better computed result (i.e., a better map). However, even if the claims are distinguishable as compared to prior art techniques, “a claim for a new abstract idea is still an abstract idea.” See MPEP 2106.05(I), citing Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857